UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-6103


ANDRIS WRIGHT,

                 Petitioner - Appellant,

          v.

GLENN STONE,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Henry M. Herlong, Jr., Senior
District Judge. (3:09-cv-00379-HMH)


Submitted:   April 22, 2010                 Decided:   April 28, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andris Wright, Appellant Pro Se. James Anthony Mabry, Assistant
Attorney General, Donald John Zelenka, Deputy Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Andris       Wright    seeks       to    appeal       the   district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                      The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                        28 U.S.C. § 2253(c)(1) (2006).

A    certificate        of     appealability            will     not       issue   absent    “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.         § 2253(c)(2)      (2006).            A     prisoner      satisfies      this

standard      by     demonstrating         that    reasonable          jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                 Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.       2001).      We    have    independently            reviewed      the    record   and

conclude       that     Wright       has   not         made    the    requisite      showing. *

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials


       *
       To the extent that Wright seeks to raise issues here not
first presented to the district court, we decline to consider
such issues.   See Muth v. United States, 1 F.3d 246, 250 (4th
Cir. 1993).



                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3